DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 and 17 have been cancelled.
Claims 12-16 and 18-36 have been examined.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
Claims 12-16, 18, 20-22, 24-29, 31-33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Corte (US Patent Application Publication 2007/0010375) in view of Katz (US Patent 10,357,675).

As to Claim 12, Corte discloses an exercise equipment apparatus for performing body-weight exercises, comprising:

a first upward support member having a first proximal end portion and a first distal end portion, the first proximal end portion of the first upward support member extending from the first end portion of the lateral crossbeam (Fig 1);
a second upward support member having a second proximal end portion and a second distal end portion, the second proximal end portion of the second upward support member extending from the second end portion of the lateral crossbeam (Fig 1);
a first T-shaped support member (30) having first and second horizontally extending portions that are substantially parallel to each other and a first upwardly extending portion that is disposed between the first and second horizontally extending portions and substantially perpendicular to the first and second horizontally extending portions, the first upwardly extending portion of the first T-shaped support member coupling to the first distal end portion of the first upward support member (Fig 1);
a second T-shaped support member (30) having third and fourth horizontally extending portions that are substantially parallel to each other and a second upwardly extending portion that is disposed between the third and fourth horizontally extending portions and substantially perpendicular to the third and fourth horizontally extending portions, the second upwardly extending portion of the second T-shaped support member coupling to the second distal end portion of the second upward support member (Fig 1);
a first extension lock (22) that is configured to transition between a locked configuration and an unlocked configuration, the first extension lock in the unlocked configuration being configured to enable a user to adjust a distance between the first T-shaped support member and the lateral crossbeam, the first extension lock in the locked configuration being configured to maintain the distance between the first T-shaped support member and the lateral crossbeam (Par. 42,44);

wherein the first and second T-shaped support members are configured to transition between a first configuration in which the first, second, third, and fourth horizontally extending portions are substantially horizontal and substantially perpendicular to the lateral crossbeam and a second configuration in which the first, second, third, and fourth horizontally extending portions are substantially horizontal and substantially parallel to the lateral crossbeam, the first T-shaped support member being in contact with the first upward support member in the first configuration and the second configuration, the second T-shaped support member being in contact with the second upward support member in the first configuration and the second configuration, whereby the exercise equipment apparatus facilitates the user performing different body- weight exercises or different variants of body-weight exercises with various distances between the lateral crossbeam and the first and second T-shaped support members, and whereby the first and second T-shaped support members improve stability of the exercise equipment apparatus in the first configuration and facilitate storing the exercise equipment apparatus in the second configuration (The vertical bar (20) can be disconnected/ rotated to achieve this functional capability).
However, Corte does not disclose “the first and second upward support members extending from the lateral crossbeam in the first configuration and the second configuration”.
Katz teaches a similar adjustable exercise equipment apparatus having a lateral crossbeam (18) connected to first and second upward support members (13G) in an articulating manner (Figs 5B-5C) 

As to Claim 13, Corte discloses the exercise equipment apparatus of claim 12, wherein the first upward support member defines a first one of a first outer tube or a first inner tube and the first upwardly extending portion defines a second one of the first outer tube or the first inner tube, and the second upward support member defines a first one of a second outer tube or a second inner tube and the second upwardly extending portion defines a second one of the second outer tube or the second inner tube, only one of the first upward support member or the first upwardly extending portion defining the first outer tube, only one of the first upward support member or the first upwardly extending portion defining the first inner tube, only one of the second upward support member or the second upwardly extending portion defining the second outer tube, only one of the second upward support member or the second upwardly extending portion defining the second inner tube, the first outer tube being configured to receive the first inner tube inside the first outer tube, the second outer tube being configured to receive the second inner tube inside the first outer tube (Fig 1).

As to Claim 14, Corte discloses the exercise equipment apparatus of claim 13, wherein the first outer tube and the first inner tube define a first telescoping tube that is configured to transition between a shortened configuration and an extended configuration, and the second outer tube and the second inner tube define a second telescoping tube that is configured to transition between the shortened configuration and the extended configuration, whereby a number of different body-weight exercises or 

As to Claim 15, Corte discloses the exercise equipment apparatus of claim 14, wherein the first extension lock secures the first T-shaped support member to the first upwardly extending portion, and the second extension lock secures the second T-shaped support member to the second upwardly extending support (Fig 1).

As to Claims 16 and 29, Corte discloses the method significantly as claimed, but does not explicitly  disclose  wherein the first upward support member defines the first inner tube, the first upwardly extending portion defines the first outer tube, the second upward support member defines the second inner tube.  Corte discloses these in an opposite telescoping manner.  Applicant is reminded that the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the vertical tubular members such that the first upward support member defines the first inner tube, the first upwardly extending portion defines the first outer tube, the second upward support member defines the second inner tube as claimed as this is merely a reversal of components and an engineering design choice producing expected and predictable results. 

As to Claim 18, Corte discloses the exercise equipment apparatus of claim 14, wherein the first extension lock in the locked configuration contacts the first upward support member and the first 

As to Claim 20, Corte discloses the exercise equipment apparatus significantly as claimed, but does not disclose  wherein the first upward support member or the first upwardly extending portion defines a first plurality of vertically spaced apart receiving holes that are configured to receive the first extension lock, and the second upward support member or the second upwardly extending portion defines a second plurality of vertically spaced apart receiving holes that are configured to receive the second extension lock, whereby the first and second pluralities of vertically spaced apart receiving holes predefine the various distances to facilitate the user performing the different body-weight exercises or the different variants of body-weight exercises.
	Katz teaches a similar collapsible exercise equipment apparatus having first and second upward support members and corresponding first and second upwardly extending portions that are vertically adjustable relative to one another via a pin (50) which engages vertically spaced receiving holes (21) to positionally fix the support members and extending portions relative to one another to set the height over the horizontal bar (Par. 5, Lines 33-41).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lock nut assembly to include the vertically spaced receiving holes and corresponding pin as taught by Katz to ensure a positive connection between the support members and extending portions while setting the height of the apparatus.

As to Claim 21, Corte discloses the exercise equipment apparatus of claim 20, wherein the first extension lock includes a first pin (22) that is configured to be received by the first plurality of receiving holes to provide the locked configuration and to separate from all other components of the exercise equipment apparatus to provide the unlocked configuration, and the second extension lock includes a 

As to Claim 22, Corte discloses the exercise equipment apparatus of claim 20, wherein the first extension lock includes a first push button that is configured to be received by the first plurality of receiving holes to provide the locked configuration and to be pushed out of one of the first plurality of receiving holes to provide the unlocked configuration, and the second extension lock includes a second push button that is configured to be received by the second plurality of receiving holes to provide the locked configuration and to be pushed out of one of the second plurality of receiving holes to provide the unlocked configuration (Par. 4, 42,44).

As to Claim 24, Corte discloses the exercise equipment apparatus of claim 20, wherein the lateral crossbeam has a handgrip (11).

As to Claims 25-28, 31-33, 35, and 36, as advanced in the rejection above, Corte discloses all of the structural features of the exercise equipment apparatus, but do not explicitly state the functions as claimed.  
Examiner Note:  See MPEP 2112.01, which states that “when the structure recited in the reference is substantially identical to that of the claims, claimed properties of functions are presumed to be inherent”.  The burden to prove otherwise by submitting evidence to the contrary is properly shifted to the applicant since the PTO is unable to manufacture or obtain and compare prior art products.  In re Best, 562 F.2d 52,195 USPQ 430 (1977); In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972).
. 


Claims 19, 23, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Corte in view of Katz as applied to Claims 12-16, 18, 20-22, 24-29, 31-33, 35, and 36 above, and further in view of Lebert (US Patent Application Publication 2005/0209054).
Corte and Katz disclose the method significantly as claimed, but do not disclose wherein the first, second, third, and fourth horizontally extending portions have non-circular or polygonal cross-sections in respective vertical planes that extend parallel to the major axis of the lateral crossbeam.
Lebert teaches a similar exercise apparatus having horizontally extending portions (16) having polygonal cross sections (24; Fig 2) which prevent the apparatus from sliding or unnecessarily rotating (Par. 0086).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the horizontally extending portions of Corte to have polygonal/ non-circular cross-sections as taught by Lebert to prevent the apparatus from sliding or unnecessarily rotating to increase the stability of the apparatus.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        10/21/2021